Citation Nr: 1104909	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-24 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for skin cancer of the left 
leg, to include as related to herbicide exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the Veteran's claim of entitlement to 
service connection for skin cancer of the left leg.


FINDINGS OF FACT

The preponderance of the evidence of record indicates that the 
Veteran's residuals of skin cancer of the left leg are not 
related to service, to include as related to exposure to 
herbicides.


CONCLUSION OF LAW

Residuals of skin cancer of the left leg were not incurred in 
service, nor are they related to exposure to herbicides in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b) (1).

In January 2008, prior to the initial adjudication of these 
claims, the agency of original jurisdiction (AOJ) sent a letter 
to the Veteran providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  This letter also provided 
notice of the law pertaining to disability ratings and effective 
date regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  No prejudice has been alleged in the 
timing of these notices, and none is apparent from the record.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a timing defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).  

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records.  Consequently, the duty to notify and assist has 
been satisfied.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307.  In this case, his DD-214 indicates that the 
Veteran spent some time in Vietnam, and therefore he is afforded 
the presumption of herbicide exposure while serving in Vietnam.

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, diabetes 
mellitus, and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  The 
Board notes that skin cancer is not among the diseases listed in 
38 C.F.R. § 3.309(e); therefore, service connection on a 
presumptive basis as due to herbicide exposure cannot be granted; 
however, the Veteran could still be granted service connection 
for these disabilities as directly due to herbicide exposure if 
sufficient medical evidence was provided linking these 
disabilities to the Veteran's conceded herbicide exposure in 
service. 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for other disabilities.  The 
National Academy of Sciences, after reviewing pertinent studies, 
did not feel that the evidence warranted altering its prior 
determination that there was inadequate or insufficient evidence 
of an association between exposure to herbicide agents and the 
subsequent development of any other disabilities.  See Notice, 68 
Fed. Reg. 27630 (2003).

The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds that 
the preponderance of the evidence of record is against a finding 
that the Veteran's skin cancer of the left leg, and the residuals 
thereof, are related to service.  In this regard, as to a finding 
that the Veteran's skin cancer is related to herbicide exposure, 
as noted above, although the Veteran is presumed to have been 
exposed to herbicides in service, based on his service in 
Vietnam, this disability is not one for which service connection 
may be granted as presumptively related to herbicide exposure, 
nor has the Veteran provided any medical evidence linking this 
disability directly to herbicide exposure.  Thus, service 
connection for skin cancer as due to herbicide exposure, on 
either a presumptive or direct basis, is not warranted.  

However, the Veteran could still be granted service connection 
for skin cancer of the left leg as directly related to service.  
In this regard, the Veteran's service medical records are 
negative for complaints of, or treatment for, skin cancer of the 
left leg.  The evidence of record does not show any diagnosis of 
skin cancer of the left leg until December 2007, when private 
medical records show that a lesion was excised from the Veteran's 
left leg and biopsied, and was found to be squamous cell 
carcinoma in situ.  In early February 2008, the Veteran sought 
ongoing treatment for the residuals of his left leg skin cancer; 
the evidence shows that the Veteran was followed closely, but no 
recurrence of his cancer was found.  There is simply no medical 
evidence of record which links this disability to service in any 
way.

Thus, with no medical evidence of record indicating that the 
Veteran had a diagnosis of skin cancer any earlier than 37 years 
after his separation from service, and with no medical evidence 
of record linking the Veteran's current diagnosis of skin cancer 
to service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection for 
this condition.

The Board points out that is has considered the Veteran's 
statements that his dermatologist at the VA told him that his 
cancer was related to herbicide exposure in service; however, the 
Veteran's VA treatment records are all on file, and they do not 
show that any of his VA physicians, at any time, linked this skin 
cancer to service.

A medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide a claim, but (a) contains competent 
lay or medical evidence of a current disability; (b) establishes 
that the Veteran suffered an event, injury, or disease during 
service; and (c) indicates that the claimed disability may be 
associated with the established event, injury, or disease in 
service.  See 38 C.F.R. § 3.159(c)(4) (2010); see Charles v. 
Principi, 16 Vet. App. 370 (2002).  As no medical evidence has 
been presented to link this claimed disability to service, the 
Board does not find a medical examination necessary for 
adjudication of this claim.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to service connection for skin cancer of the left 
leg, to include as related to herbicide exposure, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


